DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9 and 11-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An appliance comprising a temperature sensor assembly mounted in a chassis that is configured to releasably receive an item, with the assembly provided to detect the temperature of the item, wherein the resilient support and the resilient member provide an angular movement of the sensor, the angular movement being about two further axes, the longitudinal axis and the two further axes together providing three mutually perpendicular axes, and the movement about the two further axes and the movement in the direction of said longitudinal axis enabling said end portion to accommodate a position of said item on said chassis (claim 1). 
An appliance comprising a temperature sensor assembly mounted in a chassis that is configured to releasably receive an item, with the assembly provided to detect the temperature of the item, wherein the resilient member extends between the engaging member and the chassis to urge the sensor to said predetermined position (claim 4).

An appliance, wherein the chassis has an abutment, and the engaging member engages the abutment when the engaging member is at a position most remote from said predetermined position (claim 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/24/22